Case 3:16-cv-01062-RJD Document 127 Filed 12/07/20 Page 1 of 2 Page ID #546




                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE SOUTHERN DISTRICT OF ILLINOIS

JAMES COURTNEY,                                         )
                                                        )
         Plaintiff,                                     )
                                                        )
         v.                                             )                Case No. 16-cv-1062-RJD
                                                        )
KIM BUTLER, et al.,                                     )
                                                        )
         Defendants.                                    )

                                                     ORDER

DALY, Magistrate Judge:

          This matter is before the Court to address a discovery dispute concerning Plaintiff’s

service of a second set of interrogatories on Defendants Butler, Godinez, Harrington, and

Lashbrook. These interrogatories were served on Defendants on September 29, 2020. At the

time these interrogatories were served, discovery was set to close on October 8, 2020. 1

Defendants have objected to the interrogatories on the basis of timeliness, asserting all discovery

requests must be served in sufficient time to permit the full thirty days for responses. Although

Defendants are correct that the service of these requests was not within the required 30-day

timeframe, the Court finds good cause for the allowance of these requests and OVERRULES

Defendants’ objection on this basis for the following reasons.

         It appears the second set of interrogatories served on Defendants focuses primarily on

grievances and letters drafted by Plaintiff and submitted to or reviewed by Defendants. These

documents were provided to counsel for Plaintiff around February 2020. Counsel for Plaintiff

explains the importance of these documents was not discovered until the Rule 30(b)(6) deposition

1
  The discovery deadline has not been extended in its entirety; however, the Court granted an extension of time, up to
and including December 18, 2020 for Plaintiff to complete a Rule 30(b)(6) IDOC deposition.
                                                   Page 1 of 2
Case 3:16-cv-01062-RJD Document 127 Filed 12/07/20 Page 2 of 2 Page ID #547




of Menard’s corporate representative Shellie Cartwright was completed on September 11, 2020.

Soon thereafter, around September 28, 2020, counsel for Plaintiff corresponded with counsel for

Defendants indicating his intent to conduct a deposition by written question on Defendants. In

lieu of a deposition by written question, Plaintiff served a second set of interrogatories now before

the Court. While the Court is mindful of Defendants’ position, it finds Plaintiff acted reasonably

in attempting to conduct a deposition by written question due to the COVID-19 pandemic and the

issues it necessarily creates for counsel to conduct and complete in-person depositions, and,

although counsel likely should have sought such depositions sooner, the delay in this instance

appears warranted, particularly in light of the fact that Plaintiff’s attempts to obtain full discovery

from non-party entities IDOC and Menard have been difficult and delayed.

       For these reasons, Defendant Butler, Godinez, Harrington, and Lashbrook’s objection to

Plaintiff’s second set of interrogatories on the basis of timeliness is OVERRULED. Defendants

shall supplement their answers by January 6, 2021.

IT IS SO ORDERED.

DATED: December 7, 2020


                                                       s/ Reona J. Daly
                                                       Hon. Reona J. Daly
                                                       United States Magistrate Judge




                                            Page 2 of 2
